Peb Cueiaii.
Assuming the information to have been duly filed by leave of the court, wdiich the printed book does not show, it challenges the right of respondent, Moseley, to hold the office of patrolman in the paid police department of the borough of Fairview, on the ground that when appointed he was over the age of thirty-five years. There is a general demurrer.
The attack is obviously founded on a series of statutes purporting to be amendments of section 2 of “An act respecting municipal police departments * * *,” approved April 23 st, 1915. Pamph. L., p. 688. See Pamph. L. 1926, p. 600; 1927, p. 495; 1928, p. 387. But as we have twice distinctly held, these so-called amendments were futile, .be*1130cause at the time they were enacted the act of 1915 on which they were based had been repealed and was no longer in existence. Pamph. L. 1917, ch. 204 (at p. 665). See Mulsoff v. Sloat, 8 N. J. Mis. R. 554; 151 Atl. Rep. 113, and Wentzell v. Steelman, 8 N. J. Mis. R. 503; 151 Atl. Rep. 116. These eases are dispositive of the matter so far as we are now concerned. The respondent is entitled to judgment on the demurrer, with costs.